Case 1:16-cv-00572-RP Document 108-7 Filed 04/06/20 Page 1 of 4




                    EXHIBIT G
         Case 1:16-cv-00572-RP Document 108-7 Filed 04/06/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JEAN JONES,                    §
                               §
            PLAINTIFF          §                      CASE NUMBER: 1:16-cv-00572-RP
                               §
            v.                 §
                               §
PORTFOLIO RECOVERY ASSOCIATES, §                      Honorable Robert Pittman
LLC, and WESTERN SURETY CO.,   §
                               §
            DEFENDANTS.        §

                      DECLARATION OF PAULA PIERCE
          IN SUPPORT OF PLAINTIFF’S PETITION FOR ATTORNEYS’ FEES

       I, Paula Pierce, declare the following under penalty of perjury:

       1. I am an attorney living and working in Austin, Travis County, Texas. My Texas State

Bar Number is 15999250. I am admitted to practice before the United States District Court for the

Western District of Texas and the United States Court of Appeals for the Fifth Circuit.

       2. I graduated summa cum laude from the South Texas College of Law in 1986, was

admitted to the Texas bar, and served as a briefing attorney to the Supreme Court of Texas before

joining various law firms in private practice. I also served as a staff attorney and managing attorney

at Texas Legal Services Center before starting my solo practice. I currently maintain a solo legal

practice, P. Pierce Law, P.C., located in Austin, Texas. I have handled cases for consumers during

my entire legal career. I am currently Chair Elect of the Consumer and Commercial Law Section

of the State Bar of Texas, and I am the Course Director of the State Bar of Texas’ continuing legal

education program Advanced Consumer & Commercial Law 2020. I am a member of the National

Association of Consumer Attorneys, the Austin Bar Association, and the Robert W. Calvert Inn of

Court where I serve on the Inn’s Executive Committee. I have experience in consumer litigation



                                                  1
          Case 1:16-cv-00572-RP Document 108-7 Filed 04/06/20 Page 3 of 4




and appeals in both federal and state courts. I am familiar with litigating issues under the FDCPA

and TDCPA.

         3. I am familiar with the reasonable and necessary attorneys’ fees in Austin, Travis County,

Texas.

         4. I have reviewed the Declaration of Celetha C. Chatman describing her qualifications,

experience, and her legal work on behalf of Plaintiff. In my opinion, Celetha C. Chatman’s hourly

rate of $335.00 is reasonable in Travis County, Texas. It is my further opinion that the services

performed by Ms. Chatman on behalf of Plaintiff as reflected in the time and expense report

attached to her declaration were necessary to Plaintiff’s representation considering the nature and

complexity of the case.

         5. I have reviewed the Declaration of Michael Jacob Wood describing his qualifications,

experience, and the services he rendered on behalf of Plaintiff. In my opinion, Michael Jacob

Wood’s hourly rate of $372.00 is reasonable in Travis County, Texas. It is my further opinion that

the legal services performed by Mr. Wood on behalf of Plaintiff as reflected in the time and

expense report attached to his declaration were necessary to Plaintiff’s representation considering

the nature and complexity of the case.

         6. I have reviewed the Declaration of Amy Clark wherein Ms. Clark describes her

experience and qualifications as well as the legal services she rendered to the Plaintiff. In my

opinion, Amy Clark’s hourly rate of $400.00 is reasonable in Travis County, Texas. It is my further

opinion that the legal services performed by Amy Clark on behalf of Plaintiff as reflected in the

time and expense report attached to her declaration were necessary to Plaintiff’s representation

considering the nature and complexity of the case.




                                                  2
         Case 1:16-cv-00572-RP Document 108-7 Filed 04/06/20 Page 4 of 4




       7. I have reviewed the Declaration of Daniel Brown describing his experience and

qualifications as well as the legal services he rendered to the Plaintiff. In my opinion, Daniel

Brown’s hourly rate of $425.00 is reasonable for appellate attorneys in Travis County, Texas. It is

my further opinion that the legal services performed by Daniel Brown on behalf of Plaintiff as

reflected in the time and expense report attached to his declaration were necessary to Plaintiff’s

representation considering the nature and complexity of the case.

       Pursuant to 28 U.S.C. § 1746(2), I, Paula Pierce, hereby declare under penalty of perjury

that the foregoing is true and correct.

       Dated: April 3, 2020                          /s/ Paula Pierce_____________________
                                                     Paula Pierce




                                                3
